


116 HR 523 IH: To amend the Immigration and Nationality Act to render overstaying a visa a criminal offense, and for other purposes.
U.S. House of Representatives
2019-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 523
IN THE HOUSE OF REPRESENTATIVES

January 11, 2019
Mr. Smucker introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend the Immigration and Nationality Act to render overstaying a visa a criminal offense, and for other purposes.
 
 
1.Visa overstays criminalized 
(a)In generalThe Immigration and Nationality Act is amended by inserting after section 274D the following:  274E.Visa overstays (a)In generalExcept as provided in subsection (b), any alien who remains in the United States for any period of time after the date on which any visa or status under which the alien is lawfully present has expired shall— 
(1)for the first commission of any such offense, be fined under title 18, United States Code, or imprisoned no more than 6 months, or both; and  (2)for a subsequent commission of any such offense, be fined under title 18, United States Code, or imprisoned not more than 2 years, or both. 
(b)ExceptionIf the Secretary of Homeland Security determines on an individual case-by-case basis that, because of reasons of a medical necessity, public safety, or national security, the alien violated subsection (a), the alien shall not be subject to the penalties under subsection (a).  (c)Limitation on reentry (1)First offendersSubject to section 222(g)(2), any alien convicted of a violation of subsection (a)(1)— 
(A)may not be admitted to the United States for a period of 5 years, beginning on the date of the conviction; and  (B)may not be granted a visa for a period of 10 years, beginning on the date of the conviction. 
(2)Subsequent offensesNot­with­stand­ing section 222(g)(2), any alien convicted of a violation of subsection (a)(2)— (A)may not be admitted to the United States; and 
(B)may not be granted a visa.  (d)Disclosure of penaltiesIn the case of any application or petition by or on behalf of an alien for admission to the United States, the Secretary of State or the Secretary of Homeland Security shall provide the alien with notice of the penalties under this section and section 275 on receipt of the application or petition, and again at the time of admission.. 
(b)Clerical amendmentThe table of contents of the Immigration and Nationality Act is amended by inserting after the item relating to section 274D the following:   274E. Visa overstays..  2.Effect of visa revocation (a)In generalSection 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)) is amended by inserting before the final sentence the following: A revocation under this subsection shall automatically cancel any other valid visa that is in the alien’s possession.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to revocations under section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)) occurring on or after such date.  3.Clarification of intent regarding taxpayer-provided counselSection 292 of the Immigration and Nationality Act (8 U.S.C. 1362) is amended— 
(1)by striking In any removal proceedings before an immigration judge and in any appeal proceedings before the Attorney General from any such removal proceedings and inserting In any removal proceedings before an immigration judge, or any other immigration proceedings before the Attorney General, the Secretary of Homeland Security, or any appeal of such a proceeding;  (2)by striking (at no expense to the Government); and 
(3)by adding at the end the following Notwithstanding any other provision of law, in no instance shall the Government bear any expense for counsel for any person in proceedings described in this section..  4.Sharing visa records with foreign governmentsSection 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) is amended— 
(1)in paragraph (1), by striking the period at the end and inserting a semicolon;  (2)by redesignating paragraph (2) as paragraph (3); and 
(3)by inserting after paragraph (1) the following:  (2)the Secretary of State on a case-by-case basis may provide to a foreign government copies of any record of the Department of State and of diplomatic and consular offices of the United States pertaining to the issuance or refusal of visas or permits to enter the United States, or any information contained in those records, if the Secretary determines that it is in the national interests of the United States; and. 
5.Access to national crime information center files for visa adjudications relating to diplomats and other government officialsSection 222 of the Immigration and Nationality Act (8 U.S.C. 1202) is amended by adding at the end the following:  (i)In the case of an alien described in one of clauses (i) through (iv) of subsection (h)(2)(E) who has applied for a visa, the Attorney General and the Director of the Federal Bureau of Investigation shall provide the Secretary of State with access to the criminal history record information contained in files maintained by the National Crime Information Center for the purpose of determining whether the visa should be issued.. 

